DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 05/18/2022. Claims 1-5, 8-16, and 18-20 are pending in this Action.  Claims 6, 7, and 17 have had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remark
In the response filed 05/18/2022, claims 1 and 20 have been amended, no claim has been cancelled, and no new claim has been added.


Response to Arguments
With respect to 35 USC 103 rejections of the claims, the applicant's arguments regarding claims 1, 14 and 20 that prior art of record does not teach the amended limitation of “wherein the third node is identified using the DPD information to minimize a distance the data is transmitted” have been considered but are moot in view of the new ground(s) of rejection over the new reference, de Castro Alves et al., US 2017/0024912
Alves discloses a node is using data to minimize a distance the data is transmitted (See Alves: at least para 34). And, the combination of Krishnan and Feng discloses the limitations as stated above including the limitation of identify, in response to the failure notification and using the aggregated DPD information, a third node. Thus, modify the teachings of the combination of Krishnan and Feng with Foster’s teaching would teach or at least suggests wherein the third node is identified using the DPD information to minimize a distance the data is transmitted. 
Therefore, the new combination of Krishnan, Feng, and Alves discloses the limitations of claims 1, 14, and 20 including the amended limitation of “identify, in response to the failure notification and using the aggregated DPD information, a third node, wherein the third node is identified using the DPD information to minimize a distance the data is transmitted.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 7,120690 (Krishnan, hereafter) in view of Feng, US 2012/0036394 and further in view of de Castro Alves et al., US 2017/0024912 (Alves, hereafter).
Regarding claim 1,
Krishnan discloses a method for storing data, comprising: 
identifying, by a data processor and using aggregated data protection domain (DPD) information for a plurality of nodes, a first node and a second node (Note that the Examiner interprets “aggregated data protection domain (DPD)” as information about other nodes connected to a receiving node based on paragraph 41 of the specification of current invention.
See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, identifying a plurality of nodes (first and second nodes) using a directory database (DBD) containing information of nodes connected to a corresponding node reading on the limitation of “aggregated data protection domain (DPD)”); 
issuing, by the data processor, a first request to store data to the first node and a second request to store the data to the second node (See Krishnan: at least col. 9, lines 1-67 and Fig. 1-4B, storing data in the plurality of nodes (first and second nodes)).  
Although Krishnan discloses a first, a second, and a third node, and DDB information and an event that a node might fails, Krishnan does not explicitly teach in response a request: receiving a failure notification from a node, 58PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/039500US; 115531.01identifying, in response to the failure notification, another node; issuing another request to store the data to the other node.  
On the other hand, Feng discloses in response to receiving a obtaining a notification that a data node fails, storing specified data to another (i.e. a third) data node (See Feng: at least para 36-37 and Fig. 1). 
Krishnan and Feng are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Krishnan with Feng’s teaching in order to in response the first request: receive, by the data processor, a failure notification from the first node, 58PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01 identify, in response to the failure notification and using the aggregated DPD information, a third node; issue a third request to store the data to the third node, with reasonable expectation of success. The motivation for doing so would have been to improve data recovery and prevent data loss. 
The combination of Krishnan and Feng discloses the limitations as stated above including the limitation of identify, in response to the failure notification and using the aggregated DPD information, a third node. However, it does not explicitly teach using the information to minimize a distance the data is transmitted.
On the other hand, Alves discloses a node is using data to minimize a distance the data is transmitted (See Alves: at least para 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Krishnan and Feng with Alves’s teaching in order to wherein the third node is identified using the DPD information to minimize a distance the data is transmitted. The motivation for doing so would have been to save computing resources and power.
Regarding claim 2,
the combination of Krishnan, Feng, and Alves discloses receiving, by the data processor, node-specific DPD information from the first node, generating the aggregated DPD information using the node-specific DPD information (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B).  
Regarding claim 3,
the combination of Krishnan, Feng, and Alves discloses wherein the node-specific DPD information comprises immediate neighbor information of at least one immediate neighbor (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, DBD contains information of nodes that are directly connected to a receiving node as illustrated in Fig. 4A-B).  
Regarding claim 4,
the combination of Krishnan, Feng, and Alves discloses wherein the at least one immediate neighbor is a third node, wherein the immediate neighbor information specifies a communication interface on the node that is directly connected to the third node (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 3-4B).  
Regarding claim 5,
the combination of Krishnan, Feng, and Alves discloses wherein the immediate neighbor information further specifies a name of the third node and a communication address of the third node (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 3-4B, a third node and IP address).  
Regarding claim 8,
the combination of Krishnan, Feng, and Alves discloses wherein the first node is not an immediate neighbor of the second node (See Krishnan: at least Fig. 3-4B).   
Regarding claim 9,
the combination of Krishnan, Feng, and Alves discloses wherein the first node is a member of a first data protection group (DPG); wherein the second node is a member of a second DPG; wherein the first DPG and the second DPG do not have any common members (See Krishnan: at least Fig. 3-4B showing multiple groups/domains with a group of nodes wherein the nodes are not common members the groups/domains. One of the node (i.e. first node) could be located in the first group/domain and another node (i.e. second node) could be located in a second group/domain).     
Regarding claim 10,
the combination of Krishnan, Feng, and Alves discloses wherein the first node is connected to other members of the first DPG using a single-chain configuration (See Krishnan: at least Fig. 3 and its textual description, the nodes in each groups are connected in a single direction configuration).   
Regarding claim 11,
the combination of Krishnan, Feng, and Alves discloses wherein the first node is connected to other members of the DPG using a dual-chain configuration (See 
Krishnan: at least Fig. 4A, domain 402).    
Regarding claims 14-16,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.
Regarding claim 18,
the combination of Krishnan, Feng, and Alves discloses wherein the first node is a member of a first data protection group (DPG); wherein the third node is a member of a second DPG; wherein the first DPG and the second DPG do not have any common members (See Krishnan: at least Fig.3-4A).  
Regarding claims 19,
the scopes of the claims are substantially the same as claims 9-11, respectively, and are rejected on the same basis as set forth for the rejections of claims 9-11, respectively.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 7,120,690 in view of Feng, US 2012/0036394 further in view of de Castro Alves et al., US 2017/0024912 and further in view of Foster, US 2014/0143220.
Regarding claim 12,
Although the combination of Krishnan, Feng, and Alves discloses wherein the first node, the second node, and the third node are members of a data protection group (DPG) (See Krishnan: at least Fig. 3 and 4A), it does not explicitly teach dividing the data into a plurality of chunks; initiates storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on a third node; and59PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/039500US; 115531.01initiates storage of a third portion of the plurality of chunks on a fourth node.  
On the other hand, Foster discloses a first device/node divides an initial file into a plurality of portions and storing subsets of the plurality of portions to a plurality of nodes (i.e. second, third and forth nodes) (See Foster at least para 10 and 30). 
Krishnan and Foster are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Krishnan, Feng, and Alves with Foster’s teaching in order to the first node in response to receiving the first request: divides the data into a plurality of chunks; initiates storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on a third node; and 59PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01 initiates storage of a third portion of the plurality of chunks on a fourth node, wherein the first node, the second node, and the third node are members of a data protection group (DPG), with reasonable expectation of success. The motivation for doing so would have been to improve the speed of accessing data utilizing concurrency and balancing I/O load across multiple nodes.
Regarding claim 13,
the combination of Krishnan, Feng, Alves, and Foster discloses wherein the second portion of the plurality of chunks is selected from the plurality of chunks using a round-robin selection scheme (See Foster at least para 30).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 7,120,690 in view of Foster, US 2014/0143220 further in view of Feng, US 2012/0036394 and further in view of de Castro Alves et al., US 2017/0024912.
Regarding claim 20,
Krishnan discloses a system, comprising: 
a data processor comprising: memory, comprising: aggregated data protection domain (DPD) information for a plurality of node (See Krishnan: at least col. 8, line 63 to col. 9, line 36, col. 29, lines 5-37, and Fig. 1-4B); and 
instructions which when executed by the processor, enable the node to perform a method, the method comprising: identifying using the aggregated DPD information, a first node and a second node (See Krishnan: at least col. 8, line 63 to col. 9, line 36 and Fig. 1-4B, identifying a plurality of nodes (first and second nodes) using a directory database (DBD) containing information of nodes connected to a corresponding node reading on the limitation of “aggregated data protection domain (DPD)”); and 
issuing, a first request to store data to a first node and a second request to store the data to a second node (See Krishnan: at least col. 9, lines 1-67 and Fig. 1-4B, storing data in the plurality of nodes (first and second nodes)); 
the first node comprising: a first communication interface connected to a third node and a second communication interface connected to a fourth node, wherein the node, the third node, and the fourth node are members of a data protection group (DPG) (See Krishnan: at least Fig. 1-4B, a first node (e.g. master node) is connected to a plurality of nodes in a domain and other domains).
Although Krishnan discloses wherein the first node, the second node, and the third node are members of a data protection group (DPG) (See Krishnan: at least Fig. 3 and 4A), Krishnan does not explicitly teach dividing the data into a plurality of chunks; initiating storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on the third node; and initiates storage of a third portion of the plurality of chunks on the fourth node. 
On the other hand, Foster discloses a first device/node divides an initial file into a plurality of portions and storing subsets of the plurality of portions to a plurality of nodes (i.e. second, third and fourth nodes) (See Foster at least para 10 and 30). Krishnan and Foster are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Krishnan with Foster’s teaching in order to include a processor; memory, comprising: 62PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01instructions which when executed by the processor, enable the first node to perform a method, the method comprising: divide the data into a plurality of chunks; initiating storage of a first portion of the plurality of chunks on the first node; initiates storage of a second portion of the plurality of chunks on the third node; and initiates storage of a third portion of the plurality of chunks on the fourth node, with reasonable expectation of success. The motivation for doing so would have been to improve the speed of accessing data utilizing concurrency and balancing I/O load across multiple nodes.
Although the combination of Krishnan and Foster discloses a first, a second, and a third node, and DDB information and an event that a node might fails, it does not explicitly teach in response a request: receiving a failure notification from a node, 58PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/039500US; 115531.01identifying, in response to the failure notification, another node; issuing another request to store the data to the other node.  
On the other hand, Feng discloses in response to receiving a obtaining a notification that a data node fails, storing specified data to another (i.e. a third) data node (See Feng: at least para 36-37 and Fig. 1). 
Krishnan and Feng are from the same field of distributed storage system. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Krishnan and Foster with Feng’s teaching in order to in response the first request: receive, by the data processor, a failure notification from the first node, 58PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/039500US; 115531.01 identify, in response to the failure notification and using the aggregated DPD information, a third node; issue a third request to store the data to the third node, with reasonable expectation of success. The motivation for doing so would have been to improve data recovery and prevent data loss. 
The combination of Krishnan, Foster, and Feng discloses the limitations as stated above including the limitation of identify, in response to the failure notification and using the aggregated DPD information, a third node. However, it does not explicitly teach using the information to minimize a distance the data is transmitted.
On the other hand, Alves discloses a node is using data to minimize a distance the data is transmitted (See Alves: at least para 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Krishnan, Foster, and Feng with Alves’s teaching in order to wherein the third node is identified using the DPD information to minimize a distance the data is transmitted. The motivation for doing so would have been to save computing resources and power.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/14/2022